Opinion issued June 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00023–CV




KECHINYERE FRANCA AZAGA, Appellant

V.

TURNING POINT CENTER, Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 797683




MEMORANDUM OPINIONAppellant Kechinyere Franca Azaga has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant Kechinyere Franca Azaga did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of
case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.